Citation Nr: 1401821	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and if so, whether service connection is warranted.

2.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with hiatal hernia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 through October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for a July 2012 Travel Board hearing.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this appellant's case should take into account the existence of this electronic record.

As discussed in further detail below, the Board is reopening the claim for service connection for sleep apnea.  However, as further development is needed prior to adjudication, the merits of that issue, and the issue of entitlement to an increased rating for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for sleep apnea was previously denied in a July 2002 rating decision.  The Veteran did not appeal or submit relevant evidence within one year and the decision became final.

2.  Evidence received since the July 2002 decision relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to service connection for sleep apnea was initially denied by way of a July 2002 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the July 2002 rating decision included service treatment records, VA treatment records, and a VA General Medical Examination.  Service connection for sleep apnea was denied in that rating decision because there was no evidence of the condition in service and no evidence of a nexus between the claimed disability and service.

Evidence added to the record since the July 2002 rating decision consists of more recent VA treatment records, private treatment records, and a lay statement from the Veteran's stepdaughter, received in December 2009.  This evidence is "new," as it was not previously submitted to agency decision makers.

The private treatment records do not indicate treatment for sleep apnea, and the additional VA treatment records include sleep studies and a diagnosis of obstructive sleep apnea, which speak only to a current disability.  The lay statement of the Veteran's stepdaughter, however, alleges that the Veteran's sleep disorder began in 1999, during his military service.  She describes his snoring as "outrageously loud," and indicates that she and her mother were concerned for the Veteran's health, because he would occasionally stop breathing while sleeping.  In addition to being new, therefore, the stepdaughter's lay statement is material, as it relates to an unestablished fact necessary to substantiate the claim-the in-service incurrence of the Veteran's claimed disability.  Accordingly, the claim for service connection for sleep apnea is reopened.  See Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened, and to this extent only, the appeal is granted.

REMAND

The claim for service connection for sleep apnea has been reopened, but it must still be considered on the merits.  The Board finds that additional development is necessary both to determine whether the Veteran is entitled to service connection for sleep apnea and to determine whether an increased rating is warranted for the Veteran's GERD.

The Board finds that a VA opinion would aid in deciding the Veteran's sleep apnea claim on the merits.  Additionally, during a VA General Medical Examination conducted in April 2002, the Veteran stated that he was noted to have apneic periods during a preoperative evaluation for repair of a varicocele in 2000.  Although the Veteran's discharge paperwork from that procedure is associated with the claims file, the records of the preoperative and operation procedures do not appear to be included.  On remand, those records should be obtained, if possible.

Regarding the Veteran's increased rating claim, the most recent VA examination for the Veteran's GERD was in January 2010, approximately four years ago.  As his condition may have changed, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, it appears that the most recent private treatment records in the file regarding the Veteran's GERD are from 2007.  On remand, the Veteran should be given the opportunity to identify any providers who have treated him for GERD since that time.  Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who have treated him for GERD since 2007.  After securing any necessary authorization, request any relevant records identified.  In addition, update the file with any VA treatment records relevant to the sleep apnea claim from July 2004 to the present, and with any VA treatment records relevant to the GERD claim from December 2006 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Attempt to obtain additional records related to the Veteran's September 2000 in-service varicocele procedure, which appears to have been conducted at Carl R. Darnall Army Medical Center, Fort Hood, to include preoperative studies and reports.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, send the claims file to a VA physician to obtain an opinion as to whether the Veteran's currently diagnosed sleep apnea is possibly related to service.  If the physician determines that an examination is needed to respond to the question, one should be scheduled.  Following review of the claims file, and if deemed necessary, examination of the Veteran, the physician should provide an opinion as to whether the Veteran's current sleep apnea at least as likely as not (a 50 percent probability or greater) arose during service or is otherwise related to his active service.  The physician should explain the reasons for the opinion reached. 

If no opinion can be rendered concerning this claim without resorting to mere speculation, the physician should explain why rendering an opinion is not possible or feasible.

4.  Schedule the Veteran for an appropriate VA examination (e.g. esophagus or GERD examination) for the purpose of determining the current severity of his service-connected GERD with hiatal hernia.  The claims file should be made available to and reviewed by the examiner in conjunction with the appeal.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.

5.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC 
should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


